Title: From James Madison to Andrew Ellicott, 17 October 1805
From: Madison, James
To: Ellicott, Andrew


          
            Dear Sir
            Gray’s near Philada. Ocr. 17. 1805
          
          I recd. some days ago your favor of the 2d. inclosing a letter to Genl. Armstrong, which will be forwarded with a few lines from myself, of the purport you suggest.
          I perceive by the printed reports of the election that your estimate of the event is not likely to be disappointed. The schism among those heretofore united in the scale of republicanism, could not but be regretted, whatever the cause might be, by those in the same general scale elsewhere. That the President should regret such an occurrence in so important a State as Pennsylva. is naturally to be supposed; that the tendency of the precedent to endanger that general Union which was the basis of his administration, and its bulwark agst. the warfare so unceasingly made on it, could not fail to excite his particular regret, is equally to be supposed. As far as this state of things might exact his attention I have no doubt that it was regulated by principles and intentions which no considerate friend of his administration, could fail to approve; and I infer with confidence that if any representations have been made not consistent with a proper line of conduct, they have been founded in the grossest misapprehension, or a wilful perversion of his sentiments.
          I have been detained in Philada. & its neighborhood since the last of July by a complaint of Mrs. Madison requiring the medical skill of Dr Physic. A cure was compleated about ten days ago; but an anxiety to be at Washington led to a premature trial of its stability, which has caused a further detention. I hope it will not continue many days longer. If it should threaten to do, I shall proceed without her. I am Dr. Sir very respectfully Your friend & servt.
          
            James Madison
          
        